In an action to declare the rights of the parties, the plaintiff appeals from a judgment (misdescribed as an order) of the Supreme Court, Kings County, entered November 9, 1964 after a nonjury trial, upon the court’s opinion-decision, which dismissed the complaint on the merits. Judgment reversed on the law, without costs; judgment directed in favor of the plaintiff, without costs; and action remitted to the Special Term for the entry of an appropriate judgment declaring the rights of the parties in accordance herewith. No questions of fact have been considered. Plaintiff is a co-operative nonprofit corporation which operates and maintains an apartment house. Defendant is a stockholder of the plaintiff corporation and occupies one of the apartments in the house pursuant to a certain occupancy agreement. Defendant harbors a dog in her apartment despite a regulation promulgated by plaintiff forbidding dogs. In our opinion, the keeping of a dog by the defendant, who is an occupant-stockholder of the plaintiff corporation, in violation of the corporation’s lawfully adopted regulation, constitutes a substantial breach *797of the defendant’s occupancy agreement (Hilltop Vil. Cooperative No. 4 V. Goldstein, 23 A D 2d 722; cf. Knolls Coop. Section No. 11 v. Gashman, 19 A D 2d 789, affd. 14 N Y 2d 579). Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.